Baldwin, J., after stating the facts, delivered the opinion of the Court—
Field, J., concurring.
If the collection of the taxes of the plaintiff could be enjoined at all, it is clear that they could not be under the facts of this case.
If every taxpayer could interfere in this way to arrest the proceedings of the Tax Collector, upon the pretense that he held an unliquidated claim on. the county, it is evident that it would embarrass and confuse the whole fiscal system of the county. No apology could be given for such a proceeding, except that it was necessary to protect the plaintiff from what would otherwise be an irremediable evil. But this could not be, unless the county were shown to be insolvent. This has not been shown in this case; for, though the charge is made, it is denied, and there is no proof of it.
The order for granting the injunction is dissolved, and the cause remanded.